DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 4 and 16, is a relative term which renders the claims indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close portions must be in order to meet the limitation of being proximate. For the purpose of examination, it is assumed that portions spaced within half of a size dimension of the device are considered proximate.
The term “approximately” in claims 13 and 25, is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to a range of 5 to 45 degrees something must be to be considered approximately as such. For the purpose of examination, it is assumed that 1-49 degrees is considered approximately 5-45 degrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 13-14, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mares (US 6,892,915 B2).
Regarding claim 1, Mares discloses a backpack frame (Fig. 26, 14) for use with a backpack, the backpack frame having a backpack frame front side, a backpack frame back side and a central axis, the backpack having a backpack back side that retains the backpack frame (Fig. 26), the backpack frame comprising, a common point (Fig. 26, 26), a first upper vertical support member and a second upper vertical support member (noting the upper instances of 28), the first and second upper vertical support members ascending from the common point (Fig. 26), wherein the first and second upper vertical support members are mirrored images of each other and are separated from each other equidistantly with respect to the central axis (Fig. 26), a first lower vertical support member descending from the common point and longitudinally concave relative to the backpack back side, a second lower vertical support member also descending from the common point and also longitudinally concave relative to the backpack back side (noting the lower instances of 28), and wherein the first lower vertical support member and the second lower vertical support member are mirror images of each other and are separated from each other equidistantly with respect to the central axis (Fig. 26), and wherein the first lower vertical support member having a twist in a first direction to form a latitudinal concavity relative to the backpack back side and the second lower vertical support member having another twist or a cant in a second direction to form another longitudinal concavity relative to the backpack back side, the second direction opposite to the first direction (noting the twist conforming to the curvature following the shape of a wearer’s back, Fig. 4).
Regarding claim 2, Mares discloses the backpack back side having a pair of lower receiving pockets (noting the lower instances of 52) disposed at a bottom side of the backpack back side and a pair of upper receiving pockets disposed at a top side of the backpack back side (noting the upper instances of 52), wherein each free end of the first and second upper vertical support members configured to rest in the upper receiving pockets, and wherein each free end of the first and second lower vertical support members configured to rest in the lower receiving pockets (Fig. 26).
Regarding claim 6, Mares discloses the upper receiving pockets and the lower receiving pockets are made from fabric to the degree that Mares suggests the backpack is made of fabric.
Regarding claim 13, Mares demonstrates the twist is longitudinally and continuously canted at approximately an angle picked from the following range: 5 - 45 degrees (noting the twist of the members shown in Fig. 4).
Regarding claim 14, Mares discloses an apparatus comprising, a backpack (Fig. 26) having a backpack back side and a backpack front side, the backpack back side having a pair of lower receiving pockets disposed at a bottom side of the backpack back side and a pair of upper receiving pockets disposed at a top side of the backpack back side (52), a backpack frame (14) for use with the backpack, the backpack frame having a backpack frame front side, a backpack frame back side and a central axis, the backpack back side retaining the backpack frame, the backpack frame comprising, a common point (26), a first upper vertical support member and a second upper vertical support member (noting the upper instances of 28), the first and second upper vertical support members ascending from the common point, wherein the first and second upper vertical support members are mirrored images of each other and are separated from each other equidistantly with respect to the central axis (Fig. 26), a first lower vertical support member having a first lower vertical support member free end, the first lower vertical support member descending from the common point and longitudinally concave relative to the backpack back side, the first lower vertical support member free end configured to rest in one of the lower receiving pockets (Fig. 26), a second lower vertical support member having a second lower vertical support member free end, the second lower vertical support member also descending from the common point and also longitudinally concave relative to the backpack back side, the second lower vertical support member free end configured to rest in another one of the lower receiving pockets (Fig. 26), and wherein the first lower vertical support member and second lower support member are mirror images of each other and are separated from each other equidistantly with respect to the central axis (Fig. 26), and wherein the first lower vertical support member having a twist in a first direction to form a latitudinal concavity relative to the backpack back side and the second lower vertical support member having another twist or a cant in a second direction to form another longitudinal concavity relative to the backpack back side, the second direction opposite to the first direction (noting the twist conforming to the curvature following the shape of a wearer’s back, Fig. 4).
Regarding claim 22, Mares discloses the upper receiving pockets and the lower receiving pockets are made from fabric to the degree that Mares suggests the backpack is made of fabric.
Regarding claim 25, Mares demonstrates the twist is longitudinally and continuously canted at approximately an angle picked from the following range: 5 - 45 degrees (noting the twist of the members shown in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2) in view of Roque et al. (US 11,311,062 B2)(Roque).
Regarding claims 3 and 15, Mares does not specifically disclose a vertical tensioning web and an adjuster directly cinch each of the pairs of upper and lower receiving pockets toward each other.
Roque teaches the ability to have a frame with upper and lower members extending into upper and lower sets of pockets (34a-c2) and including an adjuster (32/28) directly cinch each of the pairs of upper and lower receiving pockets toward each other (Figs. 1D and 1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and include an adjuster capable of cinching the pairs of upper and lower pockets towards each other and further to help secure the frame to the device because such a change would help to ensure the frame stays attached to the backpack and securely within the pockets thereby preventing it from coming dislodged by accident.

Claim(s) 4-5, 12, 16-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2) in view of Moulin (FR 3028734 A1).
Regarding claims 4-5 and 16-17, Mares does not specifically disclose the lower receiving pockets are disposed proximate to a waistbelt of the backpack, or the lower receiving pockets are disposed on a waistbelt of the backpack.
Moulin teaches the ability to have a backpack having a waistbelt and a frame including lower receiving portions (20/22) disposed on a waistbelt (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and use the teaching of Moulin and include a waistbelt and include pockets disposed on the waistbelt to receive lower portions of a frame because such a change would allow the weight of the backpack to be transferred down to the waistbelt and to a user’s hips/waist thereby helping to take force off of the wearer’s shoulders and improving overall comfort.
Regarding claims 12 and 24, Mares does not specifically disclose a center of the common point is picked to be located between 20%-30% of an overall frame length of the backpack frame below a top of the backpack frame.
Moulin teaches the ability to have a backpack frame including upper and lower members forming an “X’ shape having a common point between 20%-30% of an overall frame length of the backpack frame below a top of the backpack frame (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and use the teaching of Moulin and configure the device such that the common point is between 20 and 30 percent of an overall frame length below the top of the frame because such a change would require a mere rearrangement of parts, or a finding of an optimal range. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2).
Regarding claim 6, to the degree that it can be argued that mares does not specifically disclose the upper and lower receiving pockets are made of fabric. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and make the pockets out of fabric because such a change would have required a mere choice of a known material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2) in view of Howell (US 7,793,809 B2).
Regarding claims 7 and 18, Mares does not specifically disclose a backside of the common point has a four perimeter ribs located at intersections of the first lower vertical support member, the second lower vertical support member, the first upper vertical support member, and the second upper vertical support member.
Howell teaches the ability to have a backpack frame including a backside having a common point that has a common point has a four perimeter ribs (R, shown below in Annotated Fig. 2) located at intersections of the first lower vertical support member, the second lower vertical support member, the first upper vertical support member, and the second upper vertical support member, and as well around perimeter portions of the frame members.

    PNG
    media_image1.png
    420
    423
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and use the teaching of Howell and include 4 ribs at the intersections and further around perimeter portions between the vertical members because such a change would allow for more material extending in a direction outward from the plane of the material of the frame thereby providing additional strength thereby allowing the frame to support a greater load without adverse deformation.
Regarding claims 8 and 19, modified Mares does not specifically disclose the four perimeter ribs tilt inward toward a center of the common point.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mares and tilt the four perimeter ribs inward toward a center of the common point because such a change would have required a mere choice of a finite number of solutions and would have yielded predictable results. (I.e. ribs extending perpendicular, inward, or outward)

Claim(s) 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2) in view of McMaster et al. (US 5,553,759 A)(McMaster) and Miller (US 4,878,606 A).
Regarding claims 9-10 and 20-21, Mares does not specifically disclose the first lower vertical support member and the second lower vertical support member each have a left scapula slot and a right scapula slot, wherein a horizontal mounting strap anchored on the backpack back side is threaded out through each of the left and right scapula slots in the first lower vertical support member and through each of the left and right scapula slots in the second lower vertical support member, and further under a web loop sewn on the backpack back side.
McMaster teaches the ability to have a backpack and a frame including a first and second lower portion including a left scapula slot and a right scapula slot (Fig. 4, noting the plurality of slots 53 in the lower side portions), wherein a horizontal mounting strap anchored on the backpack back side is threaded out through each of the left and right scapula slots in the first lower vertical support member and through each of the left and right scapula slots in the second lower vertical support member (Col. 4; Ll. 26-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and include pairs of specula straps through which straps extend to either attach a belt thereto or to further attach pack straps through because such a change would allow additional attachment to the frame thereby securing the frame to the pack or user more securely, or alternatively to attach additional items thereto.
Modified Mares does not specifically disclose the strap threaded under under a web loop sewn on the backpack back side.
Miller teaches the ability to have a strap threaded under a fabric loop (Fig. 2) stitched to a bag back side.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Miller and further thread the strap under a fabric loop located on the backpack because such a change would help to couple the strap to the backpack further securing the backpack in place relative to the strap and the frame. 

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares (US 6,892,915 B2) in view of Howell (US 7,644,847 B2)(Howell ‘847).
Regarding claims 11 and 23, Mares further teaches the frame is molded (Col. 9; Ll. 30-38) and made of plastic (Col. 4; Ll. 31-34) but does not specifically disclose thermoplastic.
Howell. ‘847 teaches the ability to make a backpack frame out of thermoplastic (Col. 2; Ll. 19-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mares and construct the frame out of thermoplastic because such a change would have required a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/PETER N HELVEY/           Primary Examiner, Art Unit 3734